Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is unclear if applicant is claiming that the spring device further includes a hydraulic actuator or a hydraulic actuator includes another spring device.  Therefore, the claim as written is vague and indefinite.  The claim is being interpreted, as best understood, as the spring device having a hydraulic actuator.
Claim 18 recites the limitation "a spring device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring device that has one spring washer between the two wave washers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Applicant claims at least one spring washer which means there is an embodiment having one washer in the spring device.  Applicant has shown the embodiment having multiple spring washers between the wave washers but not the embodiment that could have just one washer between the wave washer.
Figure 5 is objected to because the figure shows a thickness of a spring stack 21 which is labeled as a spring washer 20.  The spring stack thickness is consistent throughout the drawings.  It appears that the spring stack 21 shown in figure 5, which is a sectional of the spring device is mislabeled as a single spring 20.  Figure 5 should be corrected to label the spring stack as 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-8, 11-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0009523 to Omarsson et al.
Regarding claims 1 and 19, Omarsson ‘528 discloses a spring device: at least two wave washers 128/136;  at least one (spring) washer 142 (see below modification and motivation) disposed between the wave washers 128/136, wherein the wave washers 128/136 are mounted so as to be capable of being rotated relative to one another.  
Omarsson ‘528 teaches that “ … the actuating tension can be adjusted by customizing the system 100 with one or more resilient members 138 having specific characteristics … [to] adjust the actuating tension to customize the tightening system 100 for different users and/or user needs. In other embodiments, the actuating tension can be selected or set by a clinician or medical professional to correspond to a safe or proper tightness of the tightening system 100.” (para 0048) 
Therefore, the examiner submits that to modify washer 142 (which is configured to help properly align, space, and/or fasten the individual components of the tightening system 100) with a spring washer like 138 would be an obvious modification and a mere duplication of parts based on the teachings of Omarsson ‘528 in para 0048.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify washer 142 between the wave washers 128/136 to be a spring washer like 138 in order to adjust the actuating tension to customize the tightening system 100 for different users and/or user needs.
Applicant is also reminded that it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138. (specific to claim 1)
Regarding claims 2 and 20, Omarsson ‘528, as modified, discloses wherein the at least one spring washer 138 could include a plurality of spring washers as a spring washer stack (para 0048 and the above motivation/modification) that is disposed between the wave washers 128/136 (as modified).  
Regarding claim 5, Omarsson ‘528, as modified, discloses wherein the at least two wave washers 128/136 and the at least one spring washer 142have in each case a central clearance and are mounted on a central guide 124 (Figs. 5 and 6).  
Regarding claim 6, Omarsson ‘528, as modified, discloses wherein at least one of the wave washers 128 is coupled to an adjustment device by way of a form-fit element 126 (Figs. 5 and 6).  
Regarding claim 7, Omarsson ‘528, as modified, discloses wherein the form-fit element 126 is configured as a clearance, a protrusion, a pin, a shoulder 126, an eccentric, or a toothing.  
Regarding claim 8, Omarsson ‘528, as modified, discloses wherein the adjustment device 108 at least partially surrounds the at least one of the wave washers 128 or is disposed within the at least one of the wave washers.  
Regarding claim 11, Omarsson ‘528, as modified, discloses wherein all wave washers 128/136 have the same number of undulations and the same wave shape.  
Regarding claim 12, Omarsson ‘528, as modified, discloses wherein the spring device is disposed between two mutually displaceable end pieces 108/104.
Regarding claim 13, Omarsson ‘528, as modified, discloses wherein the at least two wave washers 128/136 are mounted in a rotationally fixed manner on at least one of a central guide 124 and/or on one of the end pieces.
Regarding claim 15, Omarsson ‘528, as modified, discloses wherein the end pieces 108/104 are connected to one another by way of a central guide 124.  
Regarding claim 16, Omarsson ‘528, as modified, discloses wherein the spring element 138 is disposed between one of the end piece 104 pieces and at least one of the wave washers 136.
Regarding claim 17, Omarsson ‘528, as modified, discloses wherein the at least two wave washers 128/136  have a sinusoidal, triangular, trapezoidal, or rectangular shape having at least two maxima and two minima.

Allowable Subject Matter
Claims 3, 4, 9, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended. The listed prior art of supports is as follows: US-5888212-A OR US-8834539-B2 OR EP-549855-A2 OR US-20120136356-A1 OR US-20160009523-A1 OR US-20130085580-A1 OR US-20090192617-A1 OR US-20050038515-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632